DETAILED ACTION
This second Non-final action is responsive to communications: 09/07/2021. Applicant amended claims 1, 4-5, 10-11, 13-14; cancelled claims 7, 16; added new claims 19-22.
Claims 1-6, 8-15, and 17-22 are pending. Claims 1, 10, and 19 are independent.

Examiner Notes 
	See attached Examiner Initiated Interview Summary. Second non-final is being written in accordance with interview discussion.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for 37 C.F.R. § 1.56(c)(3)).

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, language, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. 

6.	Claim Interpretation – 112(f) not invoked for Claim 10’s “apparatus,” ”memory,” and “processor”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
not interpreted as invoking 112(f):
(1) “apparatus for determining a reference voltage” (claim 10 preamble);
(2) “memory for storing process-executable instructions” (claim 10 body);
(3) “processor . . . that performs a method when executing the processor-executable instructions” (claim 10 body)
Applicant recently amended apparatus claims 10-15, 17 and 18, which were previously rejected under 112(a) written description for lacking adequate description of the structure to support the means-plus-function claiming, to remove the means-plus-function language. Applicant’s claim amendment is understood as an expression of their intent for claims 10-15, 17 and 18’s limitations to not invoke 112(f).

8.	Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 10-15, 17 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
apparatus claims 10-15, 17-18 are unlimited. See MPEP 2173.05(g). The unlimited functional claim limitations are linked to the following claimed devices:
As discussed above, the following limitations are not interpreted as invoking 112(f):
(1) “apparatus for determining a reference voltage” (claim 10 preamble);
(2) “processor . . . that performs a method when executing the processor-executable instructions” (claim 10 body)
Additionally, applicant amended claim 10 (and claims 11 and 13) to delete the generic placeholders “first determining module,” “adjustment module,” “second determining module,” “third determining module,” and “stepsize adjustment submodule” to express their intent for these apparatus claims to not invoke 112(f) and to overcome the previous 112(a) written description rejection for lacking adequate description of the structure corresponding to the above determined nonce-terms. As a result, the recited method steps in these apparatus claims are unlinked to any recognizable circuit, but instead are pure functional claim limitations performable by “a processor” included in the “apparatus.”
To be supported by adequate written description, however, applicant must describe not just what the “apparatus” and “processor” do, but must describe what these circuits uniquely have to perform the novel function because a description of what something does, rather than what it is, usually does not suffice. See University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 923 (Fed. Cir. 2004). The disclosure must allow one skilled in the art to visualize or recognize the identity of the Id. (internal citations omitted). The detailed identity of an invention must be conveyed. Id.
The terms “apparatus” and “processor” have not been described such that a person having ordinary skill in the art would visualize or recognize the identity of the circuit by either their device labels or by their functions. The “processor” and “apparatus” are too generic and would not have been recognized as known structures. See Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1339 (Fed. Cir. 2008).
The term “processor” is only described in applicant’s Specification (e.g., Spec. para. 53 and 54) in terms of what it does, rather than what it is or what it uniquely has to perform the claimed function. Further, the functions the “processor” is recited to perform or to be configured to perform for example computing the magnitude of reference voltage  by reading data to select reference voltages, determining number of errors, adjusting reference voltages, reading using adjusted reference voltages, has not been described in a manner to show what circuitry is required to perform the computation; applicant only describes how reference voltage computation is done, but not the identity of the circuitry required for the computation. The processor and apparatus for performing the functions claimed in the apparatus claims, were not shown in any figure or described in any detail other than by way of the functions. The only Figures showing “structure” is Figures 5 and 6, which only show generic block diagrams having blocks labeled as “modules” that persons skilled in the art would be unable to visual or recognize the identity of the actual circuitry by the “module” label or its functional description. Applicant’s Figures 5 and 6 are reproduced below.

    PNG
    media_image1.png
    762
    293
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    759
    233
    media_image2.png
    Greyscale

In other words, applicant only describes a method, not the apparatus; applicant does not have support for an apparatus claim. The description in specification (para 53, 54) seems to suggest applicant’s disclosed methods are computer-implemented functional claim limitations. However, it does not appear a general purpose processor would perform the recited functions, without special programming. Further, applicant has not described the algorithm necessary to program a processor to perform this functionality.
An applicant cannot obtain greater coverage by failing to describe their invention than by describing it as the statute requires. See Halliburton Co. v. Walker, 329 U.S. 1, 13 (1946) (although superceded by statute to the extent that functional claiming is permissible through “means-plus-function” in accordance with 35 U.S.C. 112(f), using unlimited functional claiming at the point of novelty does not comply with 35 U.S.C. 112). The Federal Circuit emphasized, “The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function,” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 1997). By not describing the “processor” for performing the claimed functions and by not describing the algorithm used by the processor to perform the claimed functions, applicant’s specification fails to meet the written description requirement by only describing a generic invention that it purports to claim. See Ariad, 598 F.3d at 1351. The detailed identity of what is performing the recited functionality (e.g. see details below) must be conveyed. University of Rochester, 358 F.3d at 923.
The apparatus claims’ apparatus limitations are merely mentioned in the disclosure as  unspecified and unrecognizable modules (corresponds to drawing Fig. 5 and Fig. 6 modules description in para [00138]-para [00140] or, para [0029]-para [0033])  strictly in terms of functional results and very specific functional tasks. These specific tasks require showing of specific circuitry or hardware, which is absent from applicant’s disclosure.


Although all claims are rejected under 112(a), written description, the examiners still consider the subject matter in making rejections based upon prior art because this written description rejection may be overcome by applicant. Cf. MPEP 2163.06.
Applicant is invited to submit patents, printed publications, evidence of sale, evidence of public use or anything otherwise publically available that would demonstrate that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited. Alternately, applicant is invited to submit affidavits or declarations, along with supporting exhibits, to prove that, no later than the effective filing date, persons skilled in the art would be able to visualize or recognize the circuitry required to perform the functions recited.

10.	Claim Rejections - 35 USC § 112(b) Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11(a).	Claims 10-15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
not interpreted as invoking 112(f) and lack adequate written description for the reasons discussed above:
(1) “apparatus for determining a reference voltage” (claim 10 preamble);
(2) “processor . . . that performs a method when executing the processor-executable instructions” (claim 10 body)
As mentioned above, the application disclosure does not provide any description as to what the “processor” is; they are only described in terms of the functions they perform. A person skilled in the art would not recognize the structure for processor that performs the claimed or described functions. Processor is described as being programmed with software, however applicant did not describe the algorithm or programming for the processor. The detailed identities of the components required to perform the recited function are unknown (see written description requirement rejection).
A persons skilled in the art would be unable to visualize or recognize the structure required to perform the method steps recited in method claims 10-15, 17-18 or in the functionality the apparatus is configured to perform in claims.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. MPEP 2181 II. B  discloses “merely referencing” a processor/ computer ts that is essential to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net 
	In response to this definiteness rejection, applicant may file a satisfactory response by: (1) modifying the claim language identified as unclear; (2) filing a separate definition of the unclear language; or (3) in an appropriate case, persuasively explaining for the record why the claim language at issue is not actually unclear. See In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).
The degree of uncertainty is great in this application (see In re Steele, 305 F.2d 859 (CCPA 1962), however for purposes of compact prosecution, the claims will be treated according to what appears to be applicant’s invention: performing read reference voltage calculation operation.

11(b).	Claim language shows that claims 10-15, 17-18 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as the invention can be found in the specification.  
Claim 10, line 2 (preamble) recite a “…apparatus for determining a reference voltage…” and  then again in lines 4-5 recite “method”  and ..“method comprises..” followed by method steps of using the apparatus in lines 6-21. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p)(II). Claim 10 is unclear because a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b). See e.g. line s6-21 appears to teach method step of using “apparatus for determining a reference voltage”. does not appear to fall under product by process claim category and the claim is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission work-stand and the method of using it held ambiguous and properly rejected under 35 USC 112(b)).
Similarly, Claims 11-15, 17-18  line 1 recite “…apparatus …” and  “method” and the language used in these claims appears to mix statutory category and thus the claims are indefinite. See above explanation.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claims 1-2, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaranarayanan et al. (US 2017/0125111 A1).
Regarding independent claim 1, Sankaranarayanan teaches a method for determining a reference voltage (see e.g. Abstract: “…read threshold voltage for a memory is adjusted based on a bit error rate..”), which comprises: 
reading data from a first flash memory page (Fig. 3: page Pj) by using a plurality (iteration of Vi’s used) of different reference voltages (Fig. 3: 310, 315,320 and para [0033]-para [0035]: page Pj is read using plurality of Vi to obtain reference bits or “genie bits”), and 
taking, as a first target reference voltage (Fig. 3: Vi value when HLDPC converges), one of the plurality of different reference voltages at which a first number of erroneous bits of the data that is read reaches a convergence value (Fig. 3: 310, 315, 320 in context of para [0033]-para [0035]: Vi value when “hard decision decoder converges”. See also Fig. 5 process), 
wherein the first flash memory page (Fig. 3: page j) is any one of a plurality of flash memory pages of a flash memory block to be tested (Fig. 3: pages j-M) ; 
(optimal read voltage determination process, see flow disclosed in Fig. 6-Fig. 10) by: 
halving a second step size (e.g. Fig. 6: step size 10) in sequence and rounding results of the halving to obtain a plurality of third step sizes (third step sizes can be any smaller step sizes used to adjust Vref. See e.g. Fig. 7: step size 2 is obtained by halving step size 10 multiple times. Similarly other smaller step sizes can be obtained by halving a step size and optionally rounding it. See para [0049] in context of Fig. 6 and Fig. 7), and 
adjusting the first target reference voltage upward and downward by using the second step size and the plurality of third step sizes to obtain the plurality of second target reference voltages (See in context of Fig. 8- Fig. 10 process in context of para [0049]-para [0053]: see positive and negative Vref adjustments); and 
reading data from the plurality of flash memory pages of the flash memory block by using the plurality of second target reference voltages, and taking, as a target reference voltage, one of the plurality of second target reference voltages at which a second number of erroneous bits of the data that is read is the smallest (Fig. 3 in context of para [0043]: “…read threshold voltage is selected during step 375 that minimizes BER … for all values of i…read threshold voltage adjustment process 300 minimizes one or more bit error rate metrics during step 375 to obtain a substantially optimal read threshold voltage…”. See Fig. 6-Fig. 10: selecting Vref to minimize BER).
	Regarding claim 2, Sankaranarayanan teaches the method according to claim (Fig. 8-Fig. 10: default R01, default 10) by a first step size (e.g. Fig. 10: step size of 1 to achieve RBER profile) to obtain the plurality of different reference voltages (Fig. 10: Vref vs. RBER profile), wherein the first number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting gradually decreases (para [0053]: “minimum RBER”).
Regarding independent claim 10, Sankaranarayanan teaches an apparatus (Fig. 1 “solid state storage system”, see Fig. 12 system) for determining a reference voltage (Abstract), the apparatus comprises: 
memory for storing processor-executable instructions (para 0075]: “computer readable medium”); and 
a processor, coupled to the memory, that performs a method when executing the processor- executable instructions (para [0055]: “processor”, see also para [0070]), 
the method comprises: 
reading data from a first flash memory page by using a plurality of different reference voltages, and to take, as a first target reference voltage, one of the plurality of different reference voltages at which a first number of erroneous bits of the data that is read reaches a convergence value,  (see claim 1 rejection analysis)
wherein the first flash memory page is any one of a plurality of flash memory pages of a flash memory block to be tested; (see claim 1 rejection analysis)
adjusting the first target reference voltage to obtain a plurality of second target reference voltages by: (see claim 1 rejection analysis)
halving a second step size in sequence and rounding results of the halving to (see claim 1 rejection analysis)
reading data from the plurality of flash memory pages of the flash memory block by using the plurality of second target reference voltages, and to take, as a target reference voltage, one of the plurality of second target reference voltages at which a second number of erroneous bits of the data that is read is the smallest. (see claim 1 rejection analysis)
Regarding claim 11, Sankaranarayanan teaches the apparatus according to claim 10, wherein the method further comprises: gradually adjusting a preset reference voltage by a first step size to obtain the plurality of different reference voltages, wherein the first number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting gradually decreases.
(see Claim 2 rejection analysis)
	Regarding independent claim 19, Sankaranarayanan teaches a method for determining a reference voltage, which comprises: 
reading data from a first flash memory page (Fig. 3: page Pj) by using a plurality (iteration of Vi’s used) of different reference voltages (Fig. 3: 310, 315,320 and para [0033]-para [0035]: page Pj is read using plurality of Vi to obtain reference bits or “genie bits”), and 
taking, as a first target reference voltage (Fig. 3: Vi value when HLDPC converges), one of the plurality of different reference voltages at which a first number (Fig. 3: 310, 315, 320 in context of para [0033]-para [0035]: Vi value when “hard decision decoder converges”. See also Fig. 5 process), 
wherein the first flash memory page (Fig. 3: page j) is any one of a plurality of flash memory pages of a flash memory block to be tested (Fig. 3: pages j-M); 
adjusting the first target reference voltage to obtain a plurality of second target reference voltages (optimal read voltage determination process, see Fig. 6-Fig. 10); 
reading data from the plurality of flash memory pages of the flash memory block by using the plurality of second target reference voltages, and taking, as a target reference voltage, one of the plurality of second target reference voltages at which a second number of erroneous bits of the data that is read is the smallest (Fig. 3 in context of para [0043]: “…read threshold voltage is selected during step 375 that minimizes BER … for all values of i…read threshold voltage adjustment process 300 minimizes one or more bit error rate metrics during step 375 to obtain a substantially optimal read threshold voltage…”. See Fig. 6-Fig. 10: selecting Vref to minimize BER); 
gradually adjusting a preset reference voltage (Fig. 8-Fig. 10: default R01, default 10) by a first step size (e.g. Fig. 10: step size of 1 to achieve RBER profile) to obtain the plurality of different reference voltages (Fig. 10: Vref vs. RBER profile); and 
adjusting the first step size according to the number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting, and (Fig. 10: Vref vs. RBER profile is made by this process to determine the minimum RBER shown), 
wherein the first number of erroneous bits of the data that is read by using the reference voltage obtained after each time of the adjusting gradually decreases (para [0053]: “minimum RBER”).



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Lin et al. US 2015/0006983 A1) disclosure applicable for Claims 1, 2, 6, 10, 11, and 15. For example,  Regarding independent claim 1, Lin teaches a method for determining a reference voltage (“read voltage setting method”, see e.g. para [0010], para [0014], Fig. 19 and Fig. 20 method), which comprises:  reading data from a first flash memory page (e.g. lower physical page in a wordline) by using a plurality of different reference voltages (voltages used to form voltage distribution. See Fig. 15-Fig. 18 distribution in context of para [0087], para [0089] and para [0090]: distribution of “critical voltage”), and taking, as a first target reference voltage (para [0089], para [0090]: choosing default read voltage e.g. VA according to searched “peak”), one of the plurality of different reference voltages at which the first number of erroneous bits of the data that is read reaches a convergence value (para [0011], para [0090]: choosing default read voltage e.g. VA according to searched “peak”. Para [0090]: “…adjusting…default read voltage with successively increased voltage variations to perform read …and when the maximum increment of error bits in the read bit data ,  wherein the first flash memory page is any one of a plurality of flash memory pages of a flash memory block to be tested (e.g. lower physical page in a wordline within a block. See Fig. 12 in context of para [0071], para [0090], para [0091]); adjusting the first target reference voltage (taken as several test voltage points of VA. Para [0094]: “…apply a test read voltage…adjusted based on the first default read voltage VA…”) to obtain a plurality of second target reference voltages (para [0091], para [0104]: e.g. VTEST1, VTEST2, VTEST3 used for e.g. lower physical page and are set based on VA. See Fig. 19: 1907 ); and reading data from the plurality of flash memory pages of the flash memory block (read process of Fig. 19 and Fig. 20  are applicable on lower physical page, upper physical page, middle physical page and pages in multiple wordlines) by using the plurality of second target reference voltages (para [0091], para [0104]: e.g. VTEST1, VTEST2, VTEST3 used for upper physical page, lower physical page, middle physical page and pages in additional wordlines), and taking, as a target reference voltage, one of the plurality of second target reference voltages (e.g. VTEST2 is chosen) at which the second number of erroneous bits of the data that is read is the smallest (para [0097]: “optimized read voltage” e.g. VTEST2 is chosen since it gives minimum number of error bits. See also para [0105], para [0091] and Fig. 19: S1909).
Regarding independent claim 10, Lin teaches an apparatus (Fig. 13 memory controller) for determining a reference voltage (“read voltage setting method”, see e.g. para [0010], para [0014], Fig. 19 and Fig. 20 method), which comprises: a first determination module (Fig. 13: 202) configured to read data from a first flash memory page (e.g. lower physical page in a wordline) by using a plurality of different reference voltages (voltages used to form voltage distribution. See Fig. 15 distribution in context of para [0087], para [0089] and para [0090]: distribution of “critical voltage”), and  to take, as a first target reference voltage (para [0089], para [0090]: choosing default read voltage e.g. VA according to searched “peak”), one of the plurality of different reference voltages (from voltage distribution, see e.g. Fig. 15) at which a first number of erroneous bits of the data that is read reaches a convergence value (para [0011], para [0090]: choosing default read voltage e.g. VA according to searched “peak”. Para [0090]: “…adjusting…default read voltage with successively increased voltage variations to perform read …and when the maximum increment of error bits in the read bit data obtained by the adjusted…default read voltage is found, the adjusted…default read voltage is identical to a scan voltage corresponding to the searched peak…”), wherein the first flash memory page is any one of a plurality of flash memory pages of a flash memory block to be tested (e.g. lower physical page in a wordline within a block. See Fig. 12 in context of para [0071], para [0090], para [0091]); an adjustment module (Fig. 13: 208) connected to the first determination module (see Fig. 13), wherein the adjustment module is configured to adjust the first target reference voltage (taken as several test voltage points of VA. Para [0094]: “…apply a test read voltage VTEST1 adjusted based on the first default read voltage VA…”) to obtain a plurality of second target reference voltages (para [0091], para [0104]: e.g. VTEST1, VTEST2, VTEST3 used for e.g. lower physical page and are set based on VA. See Fig. 19: 1907 ); and a second determination module (Fig. 13  connected to the adjustment module (see Fig. 13), wherein the second determination module is configured to read data from the plurality of flash memory pages (read process of Fig. 19 and Fig. 20  are applicable on lower physical page, upper physical page, middle physical page and pages in multiple wordlines) of the flash memory block by using the plurality of second target reference voltages (para [0091], para [0104]: e.g. VTEST1, VTEST2, VTEST3 used for upper physical page, lower physical page, middle physical page), and to take, as a target reference voltage, one of the plurality of second target reference voltages (e.g. VTEST2 is chosen) at which a second number of erroneous bits of the data that is read is the smallest (para [0097]: “optimized read voltage” e.g. VTEST2 is chosen since it gives minimum number of error bits. See also para [0105], para [0091] and Fig. 19: S1909).
KIM (US 2018/0068736 A1): Fig. 2-Fig. 12 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.
Response to Arguments
Based on applicant’s amendments, previous specification and title objections are withdrawn.
MOOT with respect to all arguments since new rejection added based on new found reference.
Allowable Subject Matter
Claims 3-6, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any intervening objection must be over-come.
Regarding claims above, the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825